940 So.2d 1153 (2006)
Crecenciano HERNANDEZ-GARCIA, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-3497.
District Court of Appeal of Florida, Second District.
August 25, 2006.
Ronald S. Tulin, Plant City, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Cerese Crawford Taylor, Assistant Attorney General, Tampa, for Appellee.
STRINGER, Judge.
We affirm Hernandez-Garcia's judgment and sentence without discussion of the issues raised on appeal. However, our review of the record revealed that the *1154 written judgment reflects a conviction for first-degree burglary even though the trial court orally adjudicated Hernandez-Garcia guilty of second-degree burglary at the sentencing hearing. We are precluded from reviewing this issue because it was not raised on appeal. Our affirmance is therefore without prejudice to any right Hernandez-Garcia might have to file a motion for appropriate postconviction relief.
Affirmed.
CANADY and LaROSE, JJ., Concur.